Title: To Thomas Jefferson from Philippe Reibelt, 31 October 1803
From: Reibelt, Philippe
To: Jefferson, Thomas


          
            Monsieur le President!
            Le 31e. Oct. 1803.
          
          Tout près de l’abime de la misére—dans un paÿs etranger—sans autre recomandation, qu’a Vous—J’ose iterativement implorer Votre protection, de quelque manière, qu’il Vous plaira, de me l’accorder: Ou par la place de maitre de poste, de Chef du bureau de la Vente de terres, ou autre a la Nouvelle Orleans, ou par la recomandation a un grand Proprietaire, au quel je pourrois je pourrois etre util en Qualité d’Administrateur de defrichement, ou de plantation—ou par la recomandation a un grand Negociant, au quel je pourois rendre des services par la Direction de quelque entreprise p. E. d’une Construction des batimens de Mer sur l’Ohio, d’une fabrique de porcelaine, de terre Anglaise, faÿence &c—ou enfin par l’avance de quelques cent Gourdes, jusqu’a ce que j’aurois obtenu des Nouv. Moÿens de l’Europe.
          Dans le Cas, ou on pourroit, comme je le Soupçonne, Vous avoir referè du Mal contre Moi, je Vous prierai, de ne pas en juger sans m’avoir entendû, bien persuadé, que je pourrois repondre a tout, a votre parfaite Satisfaction.
          J’ai l’honneur d’etre avec le plus profond respect Votre Excellençe Tr. Hble, et tr. Obst. Sert.
          
            Reibelt francais
          
          
          Editors’ Translation
          
            
              Mister President!
              31 Oct. 1803
            
            Nearing the abyss of misery, in desperation, in a foreign country, with no other recommendation than yours, I dare once again implore your protection in whatever way you are willing to give it: whether by appointing me director of a post office, head of the land office, or any other position in New Orleans; or by recommending me to a large landowner to whom I could be useful overseeing lot clearing or managing a plantation; or by recommending me to a major merchant to whom I could render service by directing a company, such as the construction of boats on the Ohio River, a porcelain factory from British clay, faience, etc.; or, alternatively, by lending me about 100 dollars until I receive new funds from Europe.
            If, as I suspect, someone has given you a negative report about me, I beg you not to make a judgment without having heard me, for I am confident I can answer any critique to your full satisfaction.
            With the deepest respect, your excellency, I have the honor of being your very humble and obedient servant.
            
              
                Reibelt, the Frenchman
            
          
        